United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Zion, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1119
Issued: October 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 1, 2017 appellant, through counsel, filed a timely appeal from a March 10, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right shoulder
condition on March 18, 2016.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 23, 2016 appellant, then a 52-year-old rural mail carrier, filed a traumatic
injury claim (Form CA-1) alleging that on March 18, 2016 her postmaster pushed/shoved her
twice in her right shoulder and aggravated an old injury. She stopped work on March 24, 2016.
The employing establishment controverted appellant’s traumatic injury claim asserting that the
incident did not occur as described and appellant’s claimed condition was self-generated.
In a March 18, 2016 statement, the postmaster indicated that, at approximately 8:40 a.m.
that morning, he heard appellant speaking to a coworker in a loud voice complaining and using
the word “backstabber.” He intervened and learned that the exchange had to do with the amount
of time credited for performing certain duties (retrieving a pipe truck). The postmaster noted that
appellant was not speaking in a “normal” tone or volume, and he explained to her again that she
would receive credit for the time spent on the particular task. However, appellant reportedly
would not listen to anything the postmaster told her and she continued to be loud and disruptive,
causing a scene on the workroom floor. The postmaster asked appellant to lower her voice.
Another coworker came by and he too explained the accounting process for time spent retrieving
a pipe truck. The postmaster indicated that appellant continued to “escalate her loud and
confrontational tone.” He told her several times to lower her voice, but appellant continued to be
loud and disruptive. The postmaster warned appellant that, if she continued to be disruptive, she
would have to sign out and leave. Appellant reportedly commented that she was not going
home. The postmaster then told her that they needed to take the matter off the workroom floor,
and indicated that they should continue their discussion on the dock which was located
approximately 30 feet away. Appellant continued to argue and she became louder and even
more disruptive. The postmaster again told appellant to follow him off the workroom floor and
advised her that she would be sent home if she continued such unacceptable behavior. Appellant
eventually followed the postmaster to the dock area, along with the coworker who was part of
the initial confrontation. Once the three of them reached the inside area of the dock, the
postmaster indicated that he addressed appellant by her name and put his hand on her shoulder,
hoping to calm her down and to diffuse the situation. In response, appellant allegedly shouted
“don’t you touch me, I’m calling 911.” She also shouted that she was threatened and that the
postmaster had pushed her, and repeated that she was calling the police. The postmaster told
appellant she needed to leave the building immediately, which he repeated several times.
Appellant returned to the workroom floor and made her way back to her case, all the while
yelling about how she felt threatened by the postmaster and that he had pushed her. When she
arrived at her case, appellant dialed 911 and proceeded to describe the incident in a loud voice
for the entire workroom to hear. The postmaster reported that he remained by appellant’s case
the entire time telling her to please leave. He noted that she finally left after placing her 911 call.
The postmaster indicated that several witnesses provided written statements and the police
arrived on premises to investigate the incident.
In a March 18, 2016 statement, a coworker, G.Z., indicated that on March 18, 2016 she
observed the postmaster telling appellant to lower her voice but that she did not do so. The
coworker noted that the postmaster tried to get appellant to go to the dock area to discuss the
matter in private and indicated that the postmaster put his hand on appellant’s shoulders to escort
her to the dock area. She reported that appellant started yelling, “Get your hands off me,” but

2

indicated that the postmaster did not push or shove appellant. Appellant then called the police
and she was sent home at a later time.
Coworker, D.S., also provided a March 18, 2016 statement in which he indicated that he
observed appellant being loud and disruptive since beginning work at 8:00 a.m. on
March 18, 2016. On that date, appellant constantly voiced her displeasure about how
management officials handled the rural route count and accused them of falsifying the paperwork
for the count. The coworker indicated that she went out to load her vehicle and, that on her way
back in, she observed the postmaster escorting appellant from the building. The postmaster
reportedly opened one of the swinging doors for appellant and guided her out of the building
without touching her.
In a third statement dated March 18, 2016, another coworker, P.T., indicated that on the
morning of March 18, 2016 he saw the postmaster having a conversation with appellant
regarding her credit for time spent on her route. He noted that appellant became belligerent and
called the postmaster a “backstabber,” and that the postmaster told her several times that he
would send her home. The postmaster reportedly asked appellant to go out on the dock, but she
refused and stated that she was not leaving. Appellant later walked to the dock while talking in a
very loud voice and the postmaster told her to settle down and advised that they would talk on
the dock. The coworker noted that appellant came back into the employing establishment
building and stated that she would call the police because the postmaster had grabbed her
shoulder.
In an April 13, 2016 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim. It asked her to complete a questionnaire which posed
questions regarding the claimed events on March 18, 2016. On April 13, 2016 OWCP also
requested additional information from the employing establishment.
In a March 18, 2016 report for the Zion Police Department, the investigating police
officer indicated that he was dispatched to the employing establishment premises at 9:02 a.m. on
March 18, 2016 regarding a work disturbance.3 The officer reported that he met with the
complainant outside the premises at which time she stated that people were getting loud during
that morning’s inventory sessions and that the postmaster pushed her out the door. Appellant
then proceeded to demonstrate how the postmaster allegedly pushed her by pushing the officer in
the left shoulder and the officer reported that he advised appellant that she had just committed a
battery against him and that she would be arrested if she did it again. The officer then
interviewed the postmaster who advised that appellant was loud and belligerent while route
inventory was being conducted on that date and that she caused a disruption amongst the other
employees. The postmaster stated that he asked appellant to step outside in an attempt to calm
her down and that he had to ask her again due to her failure to comply. The officer noted that the
postmaster advised that he then “made an executive decision” and guided appellant out of the
building by hovering one hand over her upper back while guiding her forward with the other
hand. The officer interviewed a coworker, G.Z., who indicated that the postmaster escorted
appellant out of the building but did not push or shove her or do anything “that appeared to be
The officer listed the “Nature of Incident” at the top of the report as “Disorderly Conduct.” Both appellant and
employing establishment submitted a copy of this report.
3

3

inappropriate.” G.Z. advised that she did not observe the postmaster touch appellant at any
point. The officer interviewed another coworker, D.S., who spoke about appellant’s disruptive
behavior and noted that the postmaster escorted appellant out of the building. He did not observe
the postmaster have any physical contact with appellant during their encounter. The officer
noted that he then advised appellant that there was not enough evidence to show that a crime was
committed. Appellant then became upset and closed her driver’s side door window, an action
which he interpreted as a clear indication she no longer wanted to speak with him.
Appellant submitted a response, signed on April 24, 2016, to the development
questionnaire provided by OWCP. In response to a question regarding whether there was any
animosity between her and the postmaster by reason of a personal association away from work,
appellant responded in the negative and stated that they did not have any personal association
with each other away from work. Appellant reported that on March 18, 2016 the postmaster
became upset and loud after she asked him a question about the rural route count and then twice
threatened to send her home before she went to the dock area. Appellant asserted that two
coworkers who submitted witness statements, D.S. and P.T, were nowhere near the back dock
area and that she, the postmaster, and G.Z. were the only people in the dock area. She reported
that the postmaster “used his hand” twice on her, the first time while they went back to the dock
area and the second time when he shoved/pushed her to get her out of the building. Appellant
advised that she did not touch the postmaster or curse at him.
In an April 26, 2016 statement, appellant advised that on March 18, 2016 the postmaster
put his hand on her right shoulder, yelled at her, and threatened to send her home just because
she asked a question. She asserted that, although she had a disagreement with the postmaster
about some paperwork, she did not get out of control, get in his face, hit him, or touch him in any
way “to cause [him] to shove or push on my right shoulder.” Appellant advised that she did
what the postmaster asked her to do, but she supposed that she did not move fast enough and
asked the wrong questions. In an April 27, 2016 statement, appellant indicated that the
investigating police officer on March 18, 2016 told her that he did not arrest the postmaster
because her coworkers reported “something completely different” than what she reported. She
noted that, on the date of the incident, D.S was nowhere near the back swinging doors and that
P.T. was standing in the middle of the work floor.
In an April 25, 2016 statement, a coworker, M.P., indicated that the postmaster put his
hands on appellant on March 18, 2016, but noted, “I don’t know how hard it is [sic] but [the
postmaster] did touch [appellant].” The coworker stated that appellant was not that loud, but was
just “upset of being harass [sic] by [the postmaster].”
Another coworker, D.N., reported in an April 26, 2016 statement that on March 19, 2016
a coworker, P.T., asked appellant several times to sign some paperwork that he made a mistake
on and that appellant refused these requests. Appellant told P.T. that “she was tired of his
[bull….] with her paperwork.” The coworker believed that appellant raised her voice because
P.T. kept asking her to sign the paperwork after she told him two or three times that she would
not do so, but she felt that appellant’s actions did not rise to the level of getting loud or
screaming. The coworker advised that the postmaster became upset with appellant after she
asked a question about the rural route count. She indicated that the postmaster threatened to send
appellant home and did not answer her questions about why he was sending her home.

4

In an undated statement, another coworker, L.M., indicated that on March 18, 2016 she
heard appellant conversing with P.T. and the postmaster and that she was not sure what they
were talking about other than that appellant exclaimed, in part, “But he wasn’t there…. You
weren’t there!” The coworker indicated that appellant was always loud whether she was happy,
sad, or angry, so she felt that her actions were not unusual. The postmaster reportedly stated to
appellant, “Come on, let’s take this outside! Come on let me show you!” and appellant then
walked in front of the postmaster by the space between the double doors and the men’s
bathroom. The coworker indicated that appellant then screamed, “I’m calling the cops! He
touched me!” The postmaster told appellant to grab her things and go, and appellant grabbed her
purse and jacket and left. The coworker noted that G.Z. and the postmaster were in the dock area
after appellant left and that the postmaster stated, “I didn’t even grab her hard! I just went like
this, but very gently!” The postmaster demonstrated his earlier action on G.Z. by placing one
hand under her elbow and one hand over her shoulder “like when you want to help an old lady
down a curve.”
In a May 9, 2016 letter, an employing establishment official indicated that there was no
animosity on behalf of the postmaster toward appellant, but noted that the postmaster did call a
meeting with appellant and a union representative about appellant’s continual outbursts on the
workroom floor. The official indicated that the employing establishment and appellant’s union
had settled on a seven-day suspension to be served by appellant as a result of her behavior.4 The
official noted that no charges were brought by the police against the postmaster with regard to
the March 18, 2016 incident.
Appellant submitted an April 18, 2016 report from Dr. David E. Hamming, an attending
Board-certified orthopedic surgeon, who diagnosed status post right shoulder arthroscopic rotator
cuff repair and indicated that she could return to work on April 18, 2016 with restrictions of no
overhead work and no lifting more than 150 pounds. He listed the dates of injury as
December 15, 2011 and May 13, 2013. In another April 18, 2016 report, Dr. Hamming
diagnosed “shoulder strength status post right shoulder reaggravation” and recommended a home
exercise program and strength conditioning.
In a May 16, 2016 decision, OWCP denied appellant’s claim for a March 18, 2016 work
injury. It noted that it had accepted that the postmaster “came into physical contact” with
appellant when he escorted/guided her from the building on March 18, 2016. OWCP further
found that appellant had not established fact of injury because the medical evidence was not
insufficient to establish that a medical condition was diagnosed in connection with the claimed
incident.
Appellant disagreed with the May 16, 2016 decision and, through counsel, requested a
telephone hearing with a representative of OWCP’s Branch of Hearings and Review. She
submitted a March 20, 2016 statement in which she discussed the events of March 18, 2016,
including her discussion with P.T. about his attempt to have her sign paperwork which contained
mistakes. Appellant indicated that she asked the postmaster a question about how work time
4

Appellant later submitted a Notice of Removal issued to her by the postmaster on March 31, 2016, but it is
unclear from the record whether the 7-day suspension action constituted a resolution of the March 31, 2016 Notice
of Removal.

5

with the nutting truck would be credited and that there was a disagreement among several
coworkers and the postmaster about what the postmaster had previously stated about the matter.
She advised that the postmaster then told her that he would send her home if she did not return to
work. Appellant asked the postmaster to give her a few seconds to get her cell phone and he then
yelled, “No, come outside now and I mean it, you have five seconds to come outside before I
send you home.” She indicated that, as she was going through double swinging doors inside the
office to go to the dock area, the postmaster placed his hand on her right shoulder to get her to
hurry up and walk out to the dock. Appellant asked the postmaster, “Why are you putting your
hand on me?” and he turned to her and pushed her with his hand again to give her a push to the
dock because she had paused to ask him why he put his hand on her. Appellant denied that she
spoke loudly or acted in a threatening manner on March 18, 2016.
During the hearing held on January 23, 2017, appellant testified that on March 18, 2016
the postmaster put his hand on her as she was walking towards the dock in her workplace. She
indicated that the postmaster put his hands on her a second time that day and actually shoved her
in her right shoulder in an attempt to get her outside the building. The postmaster responded to
appellant’s January 23, 2017 hearing testimony and asserted that at no time did he push, shove,
or even touch appellant’s shoulder hard in any way. He indicated that he touched appellant
sympathetically to calm her down.
Appellant submitted a Notice of Removal that the postmaster issued to her on March 31,
2016 due to her conduct in the workplace on March 18, 2016. The document contained a
recitation of the March 18, 2016 incident signed by the postmaster. He indicated that appellant
eventually left the workplace of her own volition after she repeatedly refused his requests to
leave the workplace due to her disruptive actions and stated, “I’m not going anywhere.” The
postmaster asserted that, while appellant was leaving the workplace, he only gently put his hand
on her right shoulder and stated her name in order to try to get her to focus and calm down. The
Notice of Removal advised appellant that she had 14 days to file a grievance with respect to the
proposed action. Appellant did, in fact, file a grievance with respect to the Notice of Removal
and she submitted several documents relating to her grievance. An April 25, 2016 document
from a union representative indicated that appellant’s grievance was denied at the Step 1 level of
the grievance process and would be appealed to the Step 2 level.5
In a duty status report (Form CA-17), dated May 26, 2016, a person with an illegible
signature listed the history of injury as reported by appellant as “postmaster shoved on my [right]
shoulder twice, causing swelling [and] aggravation to [right] shoulder.” The person provided a
diagnosis due to injury of right shoulder strain and indicated that appellant was able to resume
work on April 13, 2016 with permanent restrictions of no lifting over 50 pounds with her right
shoulder.

5

The union representative attached a document produced in connection with the grievance process which was
signed by the postmaster on an unspecified date and entitled “Management Contention.” The postmaster asserted in
the document that appellant provided false statements on March 18, 2016 when she told the police that he subjected
her to physical harm. In a March 21, 2016 statement, appellant asserted that on March 19, 2016 the postmaster
pushed/shoved her on her right shoulder.

6

Appellant resubmitted a copy of the April 18, 2016 report in which Dr. Hamming
recommended a home exercise program and strength conditioning, as well as copies of some
previously submitted witness statements. She also submitted a referral form for a medical
appointment.
In a decision dated March 10, 2017, OWCP’s hearing representative affirmed OWCP’s
May 16, 2016 decision finding that appellant had not established a March 18, 2016 work injury.
She found that appellant had not established that the postmaster shoved or assaulted her on
March 18, 2016. The hearing representative noted that the March 18, 2016 police report and
multiple witness statements did not support appellant’s account of the incident, and indicated that
the evidence of record showed that the postmaster lightly touched appellant on March 18, 2016.
She noted that appellant had not sought medical treatment until a month after the March 18, 2016
incident and that there was lack of factual evidence supporting that she was injured as claimed.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.6 These are the essential elements of each
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.8 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

6

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

7

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. §§ 10.5 (q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
8

Julie B. Hawkins, 38 ECAB 393 (1987).

9

John J. Carlone, 41 ECAB 354 (1989).

7

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.10
ANALYSIS
Appellant filed a claim alleging that on March 18, 2016 she sustained injury to her right
shoulder because the postmaster at her workplace pushed/shoved her twice in her right shoulder
and aggravated an old injury. She stopped work on March 24, 2016.
In a May 16, 2016 decision, OWCP denied appellant’s claim for a March 18, 2016 work
injury. While it found that appellant had not established her allegation that the postmaster
shoved or pushed her on March 18, 2016, it found that the postmaster had lightly placed his hand
on appellant’s right shoulder on March 18, 2016. It further found that the medical evidence was
insufficient to establish that a medical condition was diagnosed in connection with the accepted
incident. In a March 10, 2017 decision, an OWCP hearing representative affirmed OWCP’s
May 16, 2016 decision denying appellant’s claim for a March 18, 2016 work injury.11
In addressing appellant’s claim for a March 18, 2016 work injury, the Board will first
address the nature of the March 18, 2016 employment incident. It will then address whether
appellant submitted sufficient medical evidence to establish a specific, diagnosed condition due
to an accepted employment incident.
First, the Board finds that OWCP properly accepted a March 18, 2016 employment
incident in the form of the postmaster placing his hand on appellant’s right shoulder. While the
precise manner in which the postmaster touched appellant on March 18, 2016 remains unclear,
the evidence does establish that there was physical contact. Although appellant asserted that the
postmaster pushed or shoved her right shoulder on March 18, 2016, the Board finds that the
totality of the evidence, including the police report of the March 18, 2016 incident, coworker
witness statements, and the postmaster’s own statements, show that the postmaster at most
touched appellant lightly on her shoulder on March 18, 2016.
In a March 18, 2016 report of the Zion Police Department, the investigating police officer
interviewed a coworker, G.Z., who indicated that the postmaster escorted appellant out of the
building, but did not push or shove her or do anything “that appeared to be inappropriate.” The
coworker advised that she did not observe the postmaster touch appellant at any point. The
Board notes that the provision of this statement is particularly noteworthy because appellant
acknowledged in her own statements that G.Z. was the coworker who was closest to the dock
area when she passed that area to exit the premises. The police officer also interviewed the
postmaster who indicated that he guided appellant out of the building by having one hand hover
over her upper back while guiding her forward with the other hand. Although appellant told the

10

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

11

OWCP’s hearing representative did not explicitly accept the incident, but she did not provide any clear
indication that she was modifying the basis for the denial of appellant’s claim as delineated in OWCP’s May 16,
2016 decision.

8

officer that the postmaster pushed her out the door as she exited the premises,12 the officer noted
that he advised appellant that there was not enough evidence to show that a crime had been
committed by the postmaster. Moreover, the coworker witness statements in the record do not
support appellant’s contention that the postmaster pushed or shoved her on March 18, 2016. In a
March 18, 2016 statement, G.Z indicated that on March 18, 2016 she observed the postmaster
put his hands on appellant’s shoulders to escort her from the area. She advised that the
postmaster did not push or shove appellant. Another coworker, D.S., indicated that he observed
appellant speaking loudly in the workplace on March 18, 2016 and that, when he returned to the
workplace after stepping out for a period, he saw the postmaster escort appellant from the
building without touching her.13 Moreover, the postmaster consistently indicated that he only
lightly touched appellant. In a March 18, 2016 statement, the postmaster indicated that on
March 18, 2016, after appellant repeatedly failed to respond to his requests to lower her voice, he
put his hand on her shoulder hoping to calm her down and defuse the situation. He later
indicated that at no time did he push, shove, or even touch appellant’s shoulder hard in any way.
The postmaster noted that he touched appellant sympathetically to calm her down.
Second, the Board further finds that OWCP properly determined that appellant failed to
submit medical evidence establishing that the March 18, 2016 employment incident, i.e., the
postmaster’s touching of appellant’s right shoulder, caused a diagnosed injury to that part of
appellant’s body. Therefore, she failed to establish the fact of injury on March 18, 2016 as
alleged.14
Appellant submitted an April 18, 2016 report from Dr. Hamming, an attending physician,
who diagnosed status post right shoulder arthroscopic rotator cuff repair and indicated that she
could return to work on April 18, 2016 with restrictions of no overhead work and no lifting more
than 150 pounds. In another April 18, 2016 report, Dr. Hamming diagnosed shoulder strength
status post right shoulder reaggravation and recommended a home exercise program and strength
conditioning.
The Board finds that the submission of these reports does not establish appellant’s claim
for a March 18, 2016 work injury. The reports are of limited probative value on the relevant
issue of this case because they do not contain a medical opinion that appellant sustained a
diagnosed medical condition due to the accepted March 18, 2016 incident. The Board has held
that medical evidence which does not offer a clear opinion regarding a given medical matter is of
limited probative value regarding that matter.15 In the April 18, 2016 reports, Dr. Hamming
12

In other statements, appellant asserted that the postmaster made contact with her twice on March 18, 2016, the
first time while they went back to the dock area and the second time when he shoved/pushed her to get her out of the
building.
13

In an April 25, 2016 statement, a coworker, M.P., advised that the postmaster put his hand on appellant on
March 18, 2016 but noted, “I don’t know how hard it is [sic] but [the postmaster] did touch [appellant].” The
coworker also said that appellant was just “upset of being harass [sic] by [the postmaster].” However, he did not
describe which particular actions of the postmaster constituted harassment.
14

See supra notes 8 and 9.

15

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

9

diagnosed right shoulder conditions and recommended work restrictions and participation in
home exercise program and strength conditioning, but he did not provide any opinion on the
cause of these conditions or otherwise indicate that appellant sustained an injury due to the
accepted March 18, 2016 employment incident.16
In a duty status report (Form CA-17), dated May 26, 2016, a person with an illegible
signature listed the history of injury as reported by appellant as “Postmaster shoved on my [right]
shoulder twice, causing swelling [and] aggravation to [right] shoulder.” The person provided a
diagnosis due to injury of right shoulder strain and indicated that appellant was able to resume
work on April 13, 2016 with permanent restrictions of lifting over 50 pounds with her right
shoulder. The Board finds that this report is of limited probative value as it is not clear that it
was completed by a physician within the meaning of FECA and therefore does not constitute
probative medical evidence. The Board has held that a report of a nonphysician does not
constitute probative medical evidence.17
For these reasons, appellant failed to meet her burden of proof to establish a March 18,
2016 work injury and OWCP properly denied her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a right
shoulder condition on March 18, 2016.

16

In one of the April 18, 2016 reports, Dr. Hamming mentioned dates of injury of December 15, 2011 and
May 13, 2013, but he did not provide any further explanation for why he listed these dates.
17

R.S., Docket No. 16-1303 (issued December 2, 2016); L.L., Docket No. 13-829 (issued August 20, 2013). See 5
U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

10

ORDER
IT IS HEREBY ORDERED THAT the March 10, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

